Rose, J.,
dissenting.
I dissent from the decision of the majority on three fundamental grounds:
1. This is a civil action, and a preponderance of the evidence is sufficient to establish any issue in such a case. Patrick v. Leach, 8 Neb. 530; Search v. Miller, 9 Neb. 26; Kopplekom v. Huffman, 12 Neb. 95; Altschuler v. Algaza, 16 Neb. 631; Dunbar v. Briggs, 18 Neb. 94; Stevens v. Carson, 30 Neb. 544; First Nat Bank v. Goodman, 55 Neb. 409; Western Mattress Co. v. Potter, 1 Neb. (Unof.) 627; Schmuck v. Hill, 2 Neb. (Unof.) 79; Link v. Campbell, 72 Neb. 307; Kramer v. Weigand, 91 Neb. 47. To make “clear and satisfactory” evidence essential to a finding. against *59defendants in a civil snit to remove county officers for violating statutes is to confuse terms, and to require more tlian a preponderance of the evidence.
2. Statutes authorizing the removal of county officers for violating official duties are not “highly penal,” hut are remedial in their nature, and should be liberally construed to suppress mischief and advance the remedy. Buckmaster v. McElroy, 20 Neb. 557, approving Sedgwick, Construction of Statutory and Constitutional Law (2d ed.) p. 309; 2 Wharton, Criminal Law (10th ed.) sec. 1582.
3. The intentional violation of an official duty is sufficient to justify the removal of an officer, under a statute so declaring; evil intent or malice not being essential. State v. Sheldon, 10 Neb. 452; Highway Commissioners v. Ely, 54 Mich. 173; People v. Herlihy, 72 N. Y. Supp. 389; Louisville & Jeffersonville Ferry Co. v. Commonwealth, 104 Ky. 726; People v. Brooks, 1 Denio (N. Y.) 457; Commonwealth v. Green, 1 Ashm. (Pa.) 289; Tracy v. Commonwealth, 76 S. W. (Ky.) 184; People v. Draper, 63 Hun (N. Y.) 389.
Adhering to these well-established principles, founded as they are in justice and reason, I am compelled to dissent from the opinion of the majority.